DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giannoukos (US 20200155840), cited previously.
Regarding claim 1, Giannoukos discloses activating a lingual muscle of a subject (Section 0230, stimulate the submental area (tongue muscles, hypoglossal nerves) to move and help improve user's breathing by delivering a very small vibration and/or electrical stimulation via the TENS/EMS), comprising: recalling a first stimulation parameter; recalling selected predetermined input values related to the first stimulation parameters; receiving subject input values; comparing the recalled selected 
Concerning claim 2, Giannoukos discloses providing a subject input device; wherein the provided subject input device is operable to store subject input values from the subject (Section 0108, wireless communication to remote computer or cloud-based platform for such review or be maintained in a comparative review on the user's smart device).
With respect to claim 3, Giannoukos discloses the provided subject sensor is operable to transmit the subject input values (Section 0108, wireless communication to remote computer or cloud-based platform for such review or be maintained in a comparative review on the user's smart device).
Regarding claim 4, Giannoukos discloses the subject input values includes at least one of a breath rate of the subject, an oxygenation of at least a portion of the subject, or combinations thereof (Page 18, column 1-2 claim 34).

With respect to claim 6, Giannoukos discloses altering a stimulation of the subject when the outputted determined treatment efficacy value is less than a threshold (Page 18, column 1-2 claim 34).
Regarding claim 7, Giannoukos discloses altering a stimulation of the subject further comprises: recalling a second stimulation parameter (Page 18, column 1-2 claim 34).
Concerning claim 8, Giannoukos discloses after altering the stimulation of the subject: comparing the subject input values to the second recalled stimulation parameter; determining a second treatment efficacy as either (i) proper when the subject stimulation parameter is within a threshold of the recalled second stimulation parameter or (ii) improper when the subject stimulation parameter is outside a threshold of the recalled second stimulation parameter; and outputting the determined second treatment efficacy (Page 18, column 1-2 claim 34).
With respect to claim 9, Giannoukos discloses recalling at a first time a set of parameters for activating a lingual muscle in a population, the first set of parameters based on a first set of data regarding the population; comparing the first set of data and a second set of data regarding the received subject input values as a subject therapy parameter the subject; selecting a first parameter from the recalled set of parameters 
Regarding claim 10, Giannoukos discloses a memory system configured to store at least a first stimulation parameter and a second stimulation parameter (section 0111, framework can be provided on a smart device solely or in combination with a remote computer or cloud-based platform connected by wireless telecommunication); at least one of a subject sensor or a subject input device, both configured to transmit a subject input value (Fig. 1, section 0105, This allows a user to select one or more sensors 20 and allow connection to the predefined operative framework); a processor system configured to execute instructions to: recall a predetermined subject input value related to the first stimulation parameter; receive the subject input value; compare the recalled predetermined subject input value and the received subject input value; and determine a subject stimulation parameter based on the comparison of the recalled predetermined subject input value and the received subject input value and the related recalled stimulation parameter (Page 18, column 1-2 claim 34).
Concerning claim 11, Giannoukos discloses a stimulation system including the processor system; and a first lead end and a second lead end configured to provide 
With respect to claim 12, Giannoukos discloses the stimulation system further includes a memory system (section 0111, framework can be provided on a smart device solely or in combination with a remote computer or cloud-based platform connected by wireless telecommunication).
Regarding claim 13, Giannoukos discloses the stimulation system is implantable in the subject (section 0261, Hypoglossal nerve stimulation (HNS) has been undertaken primarily by invasive internal circumferential nerve cuff electrode, a stimulation lead and an implantable pulse generator).
Concerning claim 14, Giannoukos discloses the first lead end includes a first electrode configured to be placed in the lingual muscle; wherein the second lead end includes a second electrode configured to be placed in the lingual muscle contralateral relative to the first electrode (section 0263, effective synergistic action on the tongue muscles and thereby improved breathing. TENS unit is designed to provide nerve stimulation, placing the electrode pads correctly on a muscle can cause a strong muscular contraction).
With respect to claim 15, Giannoukos discloses determine a treatment efficacy as either (i) proper when the subject stimulation parameter is within a threshold of the recalled first stimulation parameter or (ii) improper when the subject stimulation 
Regarding claim 16, Giannoukos discloses the processor system is configured to execute further instructions to alter a stimulation of the subject based on the second stimulation parameter (Fig. 19, section 0285-0286, adjusted stimulation option category; Adjusting form of stimulation from a stimulation in the Stimulation option category).
Response to Arguments
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive. Examiner does find that Giannoukos discloses outputting the determined subject stimulation parameter to activate the lingual muscle of the subject (section 0116, 0230, external stimulation of the tongue in order to improve openness of the airway and effect improved breathing or reduce snoring or assist other breathing related disorders. The “TENS”/EMS stimulation-device delivers the following to stimulate the submental area (tongue muscles, hypoglossal nerves) to move and help improve user's breathing by delivering a very small vibration and/or electrical stimulation via the TENS/EMS device). Since it is stated in the applicant’s specification in section 0025 that “to provide stimulation to a lingual muscle (i.e. tongue) of a subject”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792